DETAILED ACTION
In response to remarks filed on 24 August 2022
Status of Claims
Claims 1-20 are pending;
Claims 1-5 and 8-20 are currently amended;
Claims 6 and 7 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 24 August 2022 have been fully considered and they are not persuasive. The fill target logic to determine a target fill level for the container based on the cost factor, the consumption signal and the fill signal still reads on 210; 212; Column 2, Line 54 to Column 3, Line 3 since the cumulative lost material mass which includes a lost material value becomes a target fill level for the container since it has to be cleaned up with the loader. The cumulative lost material mass incorporates the sum of lost mass derived from the consumption signal, the fill signal from the sensors and the cost factor of the resource. “For the container” is intended use and the cleaned-up material is capable of being placed placed in the container. The claim does not indicate what produces the machine control signal so the operation can be the source of the signal by manipulating the steering instruments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (U.S. Patent No. 9,605,994).
As to Claim 1, Jensen discloses work machine control system comprising:  
Cost factor logic (208) to obtain a cost factor for a resource;  
Cost variable logic (206) to obtain a consumption signal from a consumption sensor indicative of consumption of the resource (The consumption of the resource is the lost mass);  
Fill measurement logic (204) configured to receive a fill signal from a fill sensor, the fill signal indicative of a fill state of a container (110) of an earth-moving work machine;  
Fill target logic (210; 212; Column 2, Line 54 to Column 3, Line 3) to determine a target fill level for the container based on the cost factor, the consumption signal and the fill signal (The cumulative lost material mass which includes a lost material value becomes a target fill level for the container since it has to be cleaned up with the loader. The cumulative lost material mass incorporates the sum of lost mass derived from the consumption signal, the fill signal from the sensors and the cost factor of the resource); and 
Control logic (214) to generate a machine control signal based on the target fill level to control an actuator of the control machine (The operator controls the loader which contains actuators to clean up the lost mass indicated by the control logic).  
As to Claim 2, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses wherein the fill target (202) comprises a target volume indicative of a target volume of contents within the container (110).  
As to Claim 3, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses when the fill target (202) comprises a target weight indicative of a target weight of contents in the container (110).  
As to Claim 4, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses further comprising fill level measurement logic (204) to receive a fill signal indicative of a current fill level of the container (110); and generate a measurement metric indicative of the current fill level of the container based upon the fill signal, wherein the control logic (214) is to generate the machine control signal based on the target fill level and the current fill level.  
As to Claim 9, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses wherein the earth-moving work machine comprises a scraper machine having a blade (104) and a gate (It is inherent that container 110 has a gate to unload the contents), the blade being movable to set a cutting depth, the gate being movable to control an opening of the container and wherein the machine control signals controls at least one of an actuator (hydraulic cylinder to the left of 104) that adjust the cutting depth of the blade (104); and an actuator that moves a gate between open and closed positions.  
As to Claim 11, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses wherein the machine control signals controls output from a target fill notification interface to an operator of the earth-moving work machine (Column 4, Lines 55-61).  
As to Claim 14, Jensen discloses a work machine system comprising:  
An earth scraper machine (Figure 1) comprising:  
A blade (104) that is movable to adjust a dig depth into a terrain during a dig cycle;  
A container (110) to receive earth material from the blade;  
A fill sensor (118) to output fill signals indicative of fill states of the container;  
A consumption sensor (180) to output a consumption signal indicative of consumption of a resource; and  
A control system (200) to:  
Receive a cost factor (208) for the resource;  
Determine a target fill level (210; 212; Column 2, Line 54 to Column 3, Line 3) for the container based on the cost factor, the consumption signal and the fill signals (The cumulative lost material mass which includes a lost material value becomes a target fill level for the container since it has to be cleaned up with the loader. The cumulative lost material mass incorporates the sum of lost mass derived from the consumption signal, the fill signal from the sensors and the cost factor of the resource); and  
Generate a machine control signal (214) based on the target fill level to control an actuator of the earth scraper machine (The operator controls the loader -i.e. scraper machine- which contains actuators to clean up the lost mass indicated by the control logic).  
As to Claim 15, Jensen discloses the invention of Claim 14 (Refer to Claim 14 discussion). Jensen also discloses wherein the earth scraper machine comprises a gate (It is inherent that container 110 has a gate to unload the contents), the blade (104) being movable to set a cutting depth, the gate being movable to control an opening of the container and wherein the machine control signal controls at least one of an actuator that adjust the cutting depth of the blade (hydraulic cylinder to the left of 104); and an actuator that moves a gate between open and closed positions.  
As to Claim 16, Jensen discloses the invention of Claim 14 (Refer to Claim 14 discussion). Jensen also discloses wherein the machine control signals controls output from a target fill notification interface to an operator of the earth-moving work machine (Column 4, Lines 55-61).  
As to Claim 19, Jensen discloses a computer-implemented method comprising: 
Obtaining a cost factor for a resource (208); 
Sensing consumption of the resource (108); 
Sensing fill level states (118) for a container (110) of an earth-moving work machine; 
Determining a target fill level (210; 212; Column 2, Line 54 to Column 3, Line 3) for the container based on the cost factor, changes in the consumption of the resource and corresponding changes in the fill level states (The cumulative lost material mass which includes a lost material value becomes a target fill level for the container since it has to be cleaned up with the loader. The cumulative lost material mass incorporates the sum of lost mass derived from the consumption signal, the fill signal from the sensors and the cost factor of the resource); and 
Generating a machine control signal (214) based on the target fill level.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) alone.
As to Claim 5, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses wherein the fill signal (118) is indicative of a current fill level of the container (110). Although Jensen does not explicitly disclose that the fill target logic is to receive the fill signal at a first time and a second different time; determine a difference in the current fill level at the first time and the second time based upon the fill signal at the first time and the second different time; and determine a fill rate at which the current fill level is changing from the first time to the second time based upon the difference and an amount of time between the first time and the second time; and determine a consumption rate at which the resources being consumed from the first time to the second time, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the fill rate and the consumption rate, it is obvious that these method steps are capable of being performed since the sensor 118 obtains fill data from the container and can be obtained at time intervals thereby obtaining fill rates. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the fill target logic to receive the fill signal at a first time and a second different time; determine a difference in the current fill level at the first time and the second time based upon the fill signal at the first time and the second different time; and determine a fill rate at which the current fill level is changing from the first time to the second time based upon the difference and an amount of time between the first time and the second time; and determine a consumption rate at which the resources being consumed from the first time to the second time, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the fill rate and the consumption rate with the motivation of monitoring the contents of the container. 
As to Claim 7, Jensen as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Jensen as modified also teaches wherein the cost factor and associated resource comprise fuel cost and fuel, respectively (Column 4, Lines 6-11).  
As to Claim 8, Jensen as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Jensen as modified also teaches wherein the cost factor comprises at least one hourly cost selected from a group of hourly costs consisting of operator hourly cost and equipment hourly cost (Column 4, Lines 6-11), wherein the resource is time, the consumption rate being the lapse of time between the first time and the second time.  
As to Claim 13, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Although Jensen is silent about wherein the fill measurement logic is configured to receive a second fill signal from a second fill sensor, the second fill signal indicative of a second fill state a second container of a second earth-moving work machine connected to the earth-moving work machine and wherein the fill target logic is to determine the target fill level for the container based on the cost factor, the consumption signal, the fill signal and the second fill signal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to receive a second fill signal from a second fill sensor, the second fill signal indicative of a second fill state a second container of a second earth-moving work machine connected to the earth-moving work machine and wherein the fill target logic is to determine the target fill level for the container based on the cost factor, the consumption signal, the fill signal and the second fill signal. since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. Adding more vehicles is obvious to speed up the work. 
As to Claim 18, Jensen discloses the invention of Claim 15 (Refer to Claim 15 discussion). Jensen also discloses wherein the fill signal (118) is indicative of a current fill level of the container (110). Although Jensen does not explicitly disclose that the fill target logic is to receive the fill signal at a first time and a second different time; determine a difference in the current fill level at the first time and the second time based upon the fill signal at the first time and the second different time; and determine a fill rate at which the current fill level is changing from the first time to the second time based upon the difference and an amount of time between the first time and the second time; and determine a consumption rate at which the resources being consumed from the first time to the second time, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the fill rate and the consumption rate, it is obvious that these method steps are capable of being performed since the sensor 118 obtains fill data from the container and can be obtained at time intervals thereby obtaining fill rates. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the fill target logic to receive the fill signal at a first time and a second different time; determine a difference in the current fill level at the first time and the second time based upon the fill signal at the first time and the second different time; and determine a fill rate at which the current fill level is changing from the first time to the second time based upon the difference and an amount of time between the first time and the second time; and determine a consumption rate at which the resources being consumed from the first time to the second time, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the fill rate and the consumption rate with the motivation of monitoring the contents of the container. 
As to Claim 20, Jensen discloses the invention of Claim 19 (Refer to Claim 19 discussion). Although Jensen is silent about further comprising obtaining a second cost factor for a second resource; and sensing consumption of the second resource, wherein the target fill level for the container is additionally based upon the second cost factor for the second resource and the sensed consumption of the second resource, it is obvious that the step is capable of being performed with the structure of Jensen since it can be used for a second resource such as sand which is another ground material. The claim does not state that there’s a relationship between the resource of claim 19 and the second resource. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to obtain a second cost factor for a second resource; and sensing consumption of the second resource, wherein the target fill level for the container is additionally based upon the second cost factor for the second resource and the sensed consumption of the second resource with the motivation of using the apparatus with different resources.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Matsuo et al (U.S. Patent Application Publication No. 2018/0120098).
As to Claim 6, Jensen as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Jensen as modified is silent about wherein the fill sensor comprises an image sensor coupled to the earth moving work machine, the image sensor being configured to capture an image of the container. Matsuo discloses a sensor comprising an image sensor (210) coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the fill sensor an image sensor coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container since the substitution of one known element for another would have yielded the predictable result of monitoring the contents of the container.
Claims 10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Ready-Campbell et al (U.S. Patent Application No. 2018/0245308).
As to Claim 10, Jensen discloses the invention of Claim 9 (Refer to Claim 9 discussion). Jensen also discloses wherein the machine control signal ends a first dig cycle of the scraper machine by at least one of raising the blade or closing the gate. However, Jensen is silent about wherein the control logic is to determine a geographic location corresponding to the end of the first dig cycle; and generate a second machine control signal instruction that controls a start of a second dig cycle based on the geographic location. Ready-Campbell discloses a control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location (Paragraphs 0033-0037). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control logic configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. The motivation would have been to monitor the positioning of the system.
As to Claim 12, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Jensen is silent about further comprising location logic to receive a location signal indicative of a current geographic location of the earth-moving work machine, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the consumption signal, the fill signal and the location signal. Ready-Campbell discloses a location logic receiving a location signal indicative of a current geographic location (Paragraphs 0033-0037). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have a location logic to receive a location signal indicative of a current geographic location of the earth-moving work machine, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the consumption signal, the fill signal and the location signal. The motivation would have been to monitor the positioning of the system and take it into consideration in the working process.
As to Claim 17, Jensen discloses the invention of Claim 15 (Refer to Claim 15 discussion). However, Jensen is silent about wherein the control system is to receive a location signal indicative of a current geographic location of the earth scraper machine, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the consumption signal, the fill signal and the location signal.  Ready-Campbell discloses a location logic receiving a location signal indicative of a current geographic location (Paragraphs 0033-0037). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have a location logic to receive a location signal indicative of a current geographic location of the earth-moving work machine, wherein the fill target logic is to determine the target fill level for the container based upon the cost factor, the consumption signal, the fill signal and the location signal. The motivation would have been to monitor the positioning of the system and take it into consideration in the working process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678